DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith 2019/0165708.
	In regards to Independent Claim 1, Smith teaches a gas turbine engine (10) for an aircraft (paragraph [0071]), comprising: a high-pressure spool (34) comprising an HP compressor (24) and a first electric machine (112) driven by an HP turbine (28); a low-pressure spool (36) comprising a LP compressor (22) and a second electric machine (111) driven by an LP turbine (30); an engine controller (210) configured to identify a condition to the effect that the HP spool has reached or exceeded an HP speed limit (surge line 415 of HP compressor 24) whilst the LP spool has not reached a LP speed limit (step 1010), and to operate the first electric machine (112) in a generator mode of operation to reduce the HP spool speed below the HP speed limit (step 1006, wherein speed is reduced below surge line, paragraph [0059]).
	Regarding Dependent Claim 2, Smith teaches that the engine controller is further configured to operate the second electric machine in a motor mode of operation and transfer power electricity thereto from the first electric machine (steps 1015 and 1014).
	Regarding Dependent Claim 4, Smith teaches that the HP speed limit is an aerodynamic limit (surge line 415 of HP compressor 24).
Dependent Claim 5, Smith teaches that the HP speed is a mechanical limit (surge line 415 of HP compressor 24 will correspond to a rotational speed, which the instant disclosure defines as a mechanical limit at paragraph [0192] of the instant application).
	In regards to Independent Claim 6, Smith teaches a gas turbine engine (10) for an aircraft (paragraph [0071]), comprising: a high-pressure spool (34) comprising an HP compressor (24) and a first electric machine (112) driven by an HP turbine (28); a low-pressure spool (36) comprising a LP compressor (22) and a second electric machine (111) driven by an LP turbine (30); an engine controller (210) configured to identify a condition to the effect that the LP spool has reached or exceeded an LP speed limit (surge line 415 of HP compressor 22) whilst the HP spool has not reached an HP speed limit (step 1020), and to operate the second electric machine (111) in a generator mode of operation to reduce the LP spool speed below the LP speed limit (step 1026, wherein speed is reduced below surge line, paragraph [0059]).
	Regarding Dependent Claim 7, Smith teaches that the engine controller is further configured to operate the first electric machine in a motor mode of operation and transfer power electricity thereto from the second electric machine (steps 1015 and 1028).
	Regarding Dependent Claim 9, Smith teaches that the LP speed limit is an aerodynamic limit (surge line 415 of LP compressor 22).
Regarding Dependent Claim 10, Smith teaches that the LP speed is a mechanical limit (surge line 415 of HP compressor 22 will correspond to a rotational speed, which the instant disclosure defines as a mechanical limit at paragraph [0192] of the instant application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 6 above, and further in view of Robic 2017/0226934.
	Regarding Dependent Claim 3, Smith teaches the invention as claimed and discussed above.  However, Smith does not teach transferring power from the first electric machine to a battery.  Robic teaches transferring power (as shown in figure 3) from an electric motor (7) to a battery (9).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to connect a battery to the first electric machine of Smith, as taught by Robic, in order to store energy generated by the electric machine for subsequent use (paragraph [0059]).
Regarding Dependent Claim 8, Smith teaches the invention as claimed and discussed above.  However, Smith does not teach transferring power from the second electric machine to a battery.  Robic teaches transferring power (as shown in figure 4) from an electric motor (7) to a battery (9).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to connect a battery to the second electric machine of Smith, as taught by Robic, in order to store energy generated by the electric machine for subsequent use (paragraph [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741